     Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 1 of 9 PageID #: 389



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


JOSHUA A. YOUNG,

                           Plaintiff,

v.                                           CIVIL ACTION NO. 2:19-cv-00829

CORPORAL ARTHUR MUNCY, et al.,

                           Defendants.



                       MEMORANDUM AND OPINION ORDER

          Pending before the court are Defendant Arthur Muncy’s Motion to Dismiss

Count II of First Amended Complaint, [ECF No. 38], and Defendant Ronnie

Thompson’s Motion to Dismiss First Amended Complaint, [ECF No. 43]. I previously

dismissed Count II by virtue of this court’s order on March 30, 2020. [ECF No. 36].

Accordingly, Defendant Muncy’s Motion to Dismiss Count II is DENIED AS MOOT.

[ECF No. 38]. For the reasons that follow, Defendant Thompson’s Motion to Dismiss

is DENIED. [ECF No. 43].

     I.     Background

          Plaintiff Joshua A. Young brought the current action against Defendant

Arthur Muncy, a correctional officer of the rank of Corporal at South Central Reginal

Jail and Correctional Facility (“South Central”), and Defendant Ronnie Thompson, a
    Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 2 of 9 PageID #: 390



correctional officer of the rank of Captain at South Central. 1 At the time of the

incident at issue, Plaintiff Joshua A. Young was a thirty-seven year old, pretrial

detainee held at South Central in Charleston, West Virginia. Plaintiff is no longer

incarcerated.

       According to the Complaint, on April 25, 2018, while incarcerated at South

Central as a pretrial detainee, Plaintiff was subjected to a sexual assault by

Defendant Muncy. Defendant Muncy, angry at the inmates of Pod C4, including

Plaintiff, entered Plaintiff’s cell without another officer, in violation of protocol. While

in Plaintiff’s cell, Defendant Muncy allegedly backed Plaintiff against the wall,

grabbed his genitals, and squeezed extremely forcefully. Defendant Muncy told

Plaintiff that if he had any more trouble from him, he would rip off Plaintiff’s penis

and “fuck” Plaintiff in his “ass” with it. Defendant Muncy then made additional

sexually assaultive statements, including that if he could, he would have Plaintiff

and others transferred to general population, where they would “all get fucked,” and

referring to Plaintiff and others as “PC whores.”

       Thereafter, the Complaint alleges Plaintiff was left in excruciating pain.

Plaintiff, who was locked in his cell, hit the emergency call button over and over,

seeking to summon assistance from an officer or nurse. After approximately an hour,

a correctional officer came through Plaintiff’s pod to do a routine check, and Plaintiff


1Defendant Thompson states in his Reply that since the time of Plaintiff’s Complaint,
he has been promoted to the rank of Major. Reply [ECF No. 50] n.1. However, because
this is the motion to dismiss stage where I take all of the allegations in the Complaint
as true, I will refer to him as the Complaint alleged.
                                           2
    Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 3 of 9 PageID #: 391



told the guard he wanted to file a Prison Rape Elimination Act (“PREA”) complaint.

Plaintiff was provided a form and taken to meet with a lieutenant at South Central,

who questioned him about the incident and accepted his PREA complaint. At no time

was Plaintiff provided a way to report the abuse and harassment to an entity that

was not part of the West Virginia Division of Corrections and Rehabilitation

(“WVDCR”), in violation of PREA. Plaintiff was not provided with contact information

for outside victim advocates for emotional support services, in violation of PREA.

Plaintiff’s PREA report was also not provided to the agency PREA coordinator, as

required by the Department of Military Affairs and Public Safety (“DMAPS”) policy,

and no investigation was initiated by the DMAPS Investigations Unit.

       For days after the alleged incident, Plaintiff heard nothing further regarding

his PREA complaint. Finally, according to the Complaint, Defendant Thompson

summoned Plaintiff to his office and informed Plaintiff that he had investigated the

allegation, determined that it was unfounded, and threatened Plaintiff that if he

continued to “lie” about what happened, he would face disciplinary sanctions. When

Plaintiff protested, Defendant Thompson informed him that no further investigation

would be done. Despite knowing that Defendant Muncy was aware of Plaintiff’s

allegations, Defendant Thompson continued to allow Defendant Muncy to work on

Plaintiff’s pod.

       The Complaint alleges that Defendant Muncy harassed Plaintiff in retaliation

for his PREA complaint. He told Plaintiff the only thing filing the PREA complaint


                                          3
   Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 4 of 9 PageID #: 392



did was “make your time here a lot harder.” Defendant Muncy harassed Plaintiff in

the following ways:

             (a) Directing Plaintiff to pack all his belongings and then
             transporting him to an interview room, where he left
             Plaintiff overnight with no explanation, until a new shift of
             officers arrived, who then returned him to his cell;
             (b) Approaching Plaintiff while he was showering and
             demanding he exit the shower with no cause, creating great
             apprehension for Plaintiff; and
             (c) Grabbing Plaintiff by the arm and twisting it painfully
             behind his back without justification.

      On or around May 31, 2018, Plaintiff filed a grievance through South Central’s

grievance system, reporting that Defendant Muncy was continuing to harass him and

had put his hands on him two times that week. Plaintiff requested Defendant Muncy

be kept away from him. That grievance was not responded to until July 7, 2018, at

which point Defendant Thompson, as alleged, stated “this has already been addressed

with you,” apparently in reference to the PREA complaint. Defendant Thompson did

not take steps to protect Plaintiff from retaliation by Defendant Muncy.

      As a result of the injury to his genitals, Plaintiff continues to suffer testicular

pain. Five days after the incident, Plaintiff was seen by a psychologist who noted he

was depressed, anxious, and restless during the appointment. On or about August 9,

2018, Plaintiff was seen by a urologist at Charleston Area Medical Center (“CAMC”)

who diagnosed Plaintiff with “chronic testicular pain that is likely a cord spasm and

nerve related pain from trauma.” The physician told Plaintiff the pain would likely

be permanent and that the only potential cure would be to amputate Plaintiff’s

testicles. To treat the ongoing pain, the physician prescribed Gabapentin. Afterwards,
                                            4
    Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 5 of 9 PageID #: 393



Plaintiff was provided his prescription for Gabapentin by South Central for a total of

only three days, resulting in Plaintiff’s testicular pain to continue. Plaintiff’s pain

increases if he engages in physical activities. Plaintiff is unable to sustain an erection.

         On November 22, 2019, Plaintiff filed the instant Complaint alleging the

following claims: (Count I) 42 U.S.C. § 1983 Excessive Force Claim; (Count II)

Intentional Infliction of Emotional Distress; and (Count III) Assault and Battery.

Defendant Muncy filed a Motion to Dismiss on February 12, [ECF No. 16], and

Defendant Thompson filed a Motion to Dismiss on March 2. [ECF No. 28]. On March

30, 2020, I dismissed Count II in its entirety and dismissed Count I solely as to

Defendant Thompson. [ECF No. 36]. Plaintiff amended his complaint to add Count

IV, 42 U.S.C. § 1983 retaliation under the First Amendment, against both defendants.

[ECF No. 39]. As it relates to Counts I-III, Plaintiff’s First Amended Complaint is the

same as Plaintiff’s original Complaint. [ECF No. 2]. To clarify, Counts I, III, and IV

remain pending against Defendant Muncy, and Count IV remains pending against

Defendant Thompson. Defendant Muncy filed a Motion to Dismiss Count II, which is

denied as moot. [ECF No. 38]. The only issue for the court to address here is

Defendant Thompson’s motion to dismiss Count IV retaliation under the First

Amendment. [ECF No. 43].

   II.     Legal Standard

         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). “When ruling on a motion to dismiss, courts must accept as true all of the
                                        5
   Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 6 of 9 PageID #: 394



factual allegations contained in the complaint and draw all reasonable inferences in

favor of the plaintiff.” Farnsworth v. Loved Ones in Home Care, LLC, No. 2:18-CV-

01334, 2019 WL 956806, at *1 (S.D.W. Va. Feb. 27, 2019) (citing E.I. du Pont de

Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

      To survive a motion to dismiss, the plaintiff’s factual allegations, taken as true,

must “state a claim to relief that is plausible on its face.” Robertson v. Sea Pines Real

Estate Co., 679 F.3d 278, 288 (4th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plausibility standard is not a probability requirement, but “asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Although “the

complaint must contain sufficient facts to state a claim that is plausible on its face, it

nevertheless need only give the defendant fair notice of what the claim is and the

grounds on which it rests.” Hall v. DIRECTV, LLC, 846 F.3d 757, 777 (4th Cir. 2017).

Thus, “a complaint is to be construed liberally so as to do substantial justice.” Id.

   III.   Discussion

      In Count IV, Plaintiff brings a retaliation claim in violation of the First

Amendment of the United States under 42 U.S.C. § 1983. To state a claim for

retaliation under § 1983, Plaintiff must allege “(1) he engaged in protected First

Amendment activity, (2) the defendant took some action that adversely affected his

First Amendment rights, and (3) there was a causal relationship between his

protected activity and the defendant’s conduct.” Martin v. Duffy, 858 F.3d 239, 249

(4th Cir. 2017).
                                            6
   Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 7 of 9 PageID #: 395



      In this case, Plaintiff argues Defendant Thompson violated his constitutional

right under the First Amendment to petition the government when Defendant

Thompson “threatened Plaintiff that if he continued to ‘lie’ about what happened”—

as in continue to pursue his allegations against Defendant Muncy—“he would face

disciplinary sanctions.” First Amended Compl. ¶ 42 [ECF No. 39]. Specifically,

according to the Complaint,

             Defendant     Thompson       threatened    Plaintiff   with
             disciplinary action if he appealed or otherwise pursued his
             PREA complaint, and later threatened Plaintiff again
             when Plaintiff attempted to file a grievance related to
             Defendant Muncy’s acts of retaliation; moreover,
             Defendant Thompson continued to station Defendant
             Muncy on Plaintiff’s unit, enabling Defendant Muncy’s
             ongoing retaliatory acts against Plaintiff; in so doing,
             Defendant Thompson retaliated against Plaintiff and
             prevented Plaintiff from exercising his protected speech.

Id. at ¶ 104. “As a result, Plaintiff abstained from appealing his PREA complaint

and/or filing grievances regarding the incident, and was subjected to further

harassment by Corporal Muncy.” Pl.’s Resp. [ECF No. 49] 2.

      Plaintiff easily meets the first element. When he filed his PREA complaint

about Defendant Muncy’s sexual assault and subsequent grievance seeking to

prevent Defendant Muncy from further harassing him, he engaged in protected First

Amendment activity. See Martin 858 F.3d at 249 (“Prisoners retain the constitutional

right to petition the government for the redress of grievances.”); Hoye v. Gilmore, 691

F. App’x 764, 765 (4th Cir. 2017) (“[P]risoners have a constitutional right to file prison

grievances free from retaliation.”).

                                            7
    Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 8 of 9 PageID #: 396



      The second element, whether the defendant took adverse action that affected

Plaintiff’s First Amendment rights, is met when “the defendant’s allegedly retaliatory

conduct would likely deter a person of ordinary firmness from the exercise of First

Amendment rights.” Martin, 858 F.3d at 249 (internal quotations removed). In

addition, a plaintiff’s “‘actual response to the retaliatory conduct’ is not dispositive of

the question of whether such action would likely deter a person of ordinary firmness.”

Id. Here, Plaintiff alleges Defendant Thompson threatened Plaintiff “with

disciplinary action if he appealed or otherwise pursued his PREA complaint, and later

threatened Plaintiff again when Plaintiff attempted to file a grievance related to

Defendant Muncy’s acts of retaliation.” First Amended Compl. ¶ 104 [ECF No. 39].

At this stage, in taking Plaintiff’s allegations as true, I find the threat of disciplinary

action by Defendant Thomas could deter a person of “ordinary firmness” from

exercising his First Amendment rights to pursue a prisoner grievance. See Martin,

858 F.3d at 249; see also Scott v. Churchill, 377 F.3d 565, 572 (6th Cir. 2004) (“[T]he

mere potential threat of disciplinary sanctions is sufficiently adverse action to

support a claim of retaliation.”); Burgess v. Moore, 39 F.3d 216, 218 (8th Cir.1994)

(“[A] threat of retaliation is sufficient injury if made in retaliation for an inmate’s use

of prison grievance procedures.”).

      As for the third element, the causal relationship between Plaintiff’s protected

activity and Defendant’s conduct, Plaintiff has alleged that Defendant Thompson

threatened him with discipline if he, Plaintiff Young, attempted to further pursue his

sexual assault allegations against Defendant Muncy. The retaliatory conduct by
                                        8
   Case 2:19-cv-00829 Document 57 Filed 06/19/20 Page 9 of 9 PageID #: 397



Defendant Thompson directly caused Plaintiff to abandon continuing to petition the

government for redress. Thus, I find that Defendant Thompson’s threats of discipline

are causally linked to Plaintiff’s protected First Amendment activity—pursuing his

PREA complaint. Accordingly, I find Plaintiff has sufficiently pled the third element.

See Roscoe v. Kiser, No. 7:18-CV-00319, 2019 WL 6270240, at *8 (W.D. Va. Nov. 22,

2019) (“Courts can infer causation when the adverse action occurs shortly after a

plaintiff engaged in a protected activity.”).

         I find Plaintiff has alleged a prima facie claim of First Amendment retaliation.

Defendant Thompson’s motion to dismiss Count IV is DENIED.

   IV.      Conclusion

         For the reasons stated herein, Defendant Muncy’s Motion to Dismiss Count II

is DENIED AS MOOT, [ECF No. 38], and Defendant Thompson’s Motion to Dismiss

is DENIED. [ECF No. 43].

         The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                          ENTER:       June 19, 2020




                                             9
